Matter of Galgano v Levy (2015 NY Slip Op 06725)





Matter of Galgano v Levy


2015 NY Slip Op 06725


Decided on September 2, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 2, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2015-03891
 (Index No. 43/14)

[*1]In the Matter of George Galgano, et al., petitioners,
vAdam B. Levy, etc., et al., respondents.


John S. Edwards, New City, N.Y., for petitioners.
Adam B. Levy, District Attorney, Carmel, N.Y., respondent pro se.
Eric T. Schneiderman, Attorney General, New York, N.Y. (Roderick L. Arz of counsel), for respondent David S. Zuckerman.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 in the nature of prohibition to prohibit the respondents from enforcing a certain order of the respondent David S. Zuckerman, a Judge of the County Court, Putnam County, entered May 1, 2015, which vacated so much of a prior order of the County Court, Putnam County (Rooney, J.), dated September 5, 2014, as prohibited law enforcement officials from reviewing materials seized pursuant to two specific search warrants issued by the Supreme Court, Westchester County.
ADJUDGED that the petition is denied and the proceeding is dismissed, without costs or disbursements.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers" (Matter of Holtzman v Goldman, 71 NY2d 564, 569; see Matter of Guldi v Spota, 65 AD3d 1044, 1044-1045).
The petitioners have failed to demonstrate a clear legal right to the relief sought, as they have not conclusively established that the order entered May 1, 2015, was issued without jurisdiction or in excess of the court's authorized powers (see Matter of Guldi v Spota, 65 AD3d at 1045). However, we express no view as to whether the order was, in fact, within such court's jurisdiction or authorized power; nor do we express any view regarding the legality of the subject search warrants.
The parties' remaining contentions are without merit or need not be considered in light of our determination.
DILLON, J.P., CHAMBERS, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court